DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant’s amendment filed on 8/18/2021 has been received and entered into record and considered. 
The following information provided in the amendment affects the instant application:

Claims 2-6, 9-10 have been cancelled.

Claims 12-16 and 20-30 have been withdrawn from further consideration (according to the reasons outlined in the Final Office Action mailed on 3/18/2021).
In view of the amendment, claim 19 is rejoined to the instant group for prosecution. 

Currently, claims 1, 7-8, 11-16, 18-30 are pending. 

Claims 1, 7, 8, 11, 18 and 19 are under examination.

2.	The instant application has been transferred to examiner Jacob Cheu for prosecution. 
3.	The rejection claims 1, 5, 8, 11 and 18 under 35USC 112(b) is withdrawn due to amendment. 
4.	The rejection on claims 1, 5-8, 11, and 18 (plus newly rejoined claim 19) under 35 USC 101 judicial exception is maintained (see below).
5.	The rejection on claims 1 and 5-8 is/are rejected under pre-AIA  35 U.00S.C. 103(a) as being unpatentable over Karumanchi et al. (US20060067937) in view of  Ohkuchi et al., 
The reason for withdrawing Karumanchi reference is Karumanchi does not teach using a ratio of sF1t/PIGF for evaluation of preeclampsia (PE), rather Karumanchi teaches measuring levels of endoglin, sF1t-1, VEGF or PIGF, or calculating the relationship among the biomarkers as diagnostic tool for PE (See claims 55-65). The so-called relationship refers to a metric, i.e. (sF1t-1+VEGF+PIGF) or (SF1t+0.25 soluble endoglin)/PIGF)(see claims 66, 68 and 70). None of the data manipulation discloses or suggests using a ratio of sF1t-1/PIGF. Similarly Ohkuchi reference uses positive likelihood ratio CI95% percentile (i.e. probability of positive expected in a patient/probability positive expected in patient without the disease), not a simple ratio of SFlt-1/PIGF.
The reason for withdrawing Rose reference is not in an analogous field, i.e. liver disease vs. preeclampsia. 
Accordingly, the rejection on dependent claims 11 and 18 are also withdrawn due to the withdrawal of the main prior art rejection based on Karumanchi reference.

6.	The obvious type double patenting over US 10302657 is maintained as indicated by applicants to hold such rejection in abeyance until allowance of this application.

7.	A new ground of rejection is set forth below.

Claim Rejections - 35 USC § 101

“Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.”

The claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claim(s) 1, 7, 8, 11, 18 and 19 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below:

The Office has presented “Jan 2019  Federal Register Vol. 84, No. 4” with a two-step analysis for patent subject matter eligibility under 35 USC 101 in view of the case decisions of Supreme Court (Alice Corp Pty.Ltd v. CLS Bank Int’l (2014); Mayo Collaborative Serv. v. Prometheus Labs (2012); Association for Molecular Pathology v. Myriad Genetics Inc. (2013)) and Court of Appeals for the Federal Circuit (University of Utah Research Foundation v. Ambry Genetics Corp. (2014); PerkinElmer Inc. v. Lintema Ltd. (2012)).  

The first step requires that the claimed invention ‘‘must be directed to one of the four statutory categories’’, namely process, machine, manufacture or composition, and the second step requires that the invention ‘‘must not be wholly directed to subject matter encompassing a judicially recognized exception’’, namely a law of nature, a natural phenomenon or an abstract idea (emphasis added).

Independent claim is directing to a method of measuring the levels of one or more  ; comparing the results to the levels of the same biomarker(s) from control subjects, and correlating the results to  

With regard to Eligibility step 1 – Yes, the claimed invention is a process (method) which is one of the four statutory categories of invention.  

With regard to Eligibility Step 2A prong 1: Is the claim directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? Yes, the claim recite an abstract idea, law of nature or natural phenomenon. 

Here the law of nature refers to the (1) measuring natural molecules from a subject, i.e. sFlt-1 and PIGF in samples, and (2) correlating a ratio of the two molecules for evaluating the potential risk of PE based on a numeric ratio number of sF1t-1/PIGF, albeit the preamble is identifying a subject NOT at risk of PE. Therefore, the natural relationship is the biomarker(s) correlating with a “condition” under judicial exception.  (See Mayo Collaborative Servs. v. Prometheus Laboratories, Inc., 132 S.Ct. 1289 (2012). Moreover, the added feature, i.e. managing the subject by ambulant monitoring is also within the law of nature (See below).

Under Step 2A prong 2, whether the claims recite additional elements that integrate the judicial exception into a practical application. The answer is No. 

The active steps here are (1) determining natural molecules of sFlt-1 and PIGF and (2) mental process and comparison (calculation a ratio of the two proteins and comparing to a reference threshold; (3) managing the identified subject (not at risk because having lower numeric ratio of sF1t-1/PIGF) by ambulant monitoring. The first two steps (1) and (2) have been discussed above. The additional step (3) does not add extra weight that integrates current judicial exception into a practical application because the so-called ambulant monitoring, under broadest reasonable interpretation, can be either simply observing patients (resting), or with another checking signs of preeclampsia, such as hypertension, headache, or protein in the urine (See Wagner 2004 70: 2317-2324; page 2322) if necessary. Both scenarios either observing and/or checking signs of preeclampsia, such as headache, hypertension (measuring blood pressure) or proteins in the urine (measuring proteins leaking out in the urine) only adds another judicial exception because the headache, blood pressure, or proteins in the urine are also natural occurring processes in a living body.  Adding two negatives cannot make a positive. Therefore, no patentable weight for the step of “managing the subject by ambulant monitoring” can be considered a practical application.

Under Step 2B, whether a claim amounts to significantly more. The answer is No. The instant steps, such as obtaining samples, measuring biomarkers, calculation are well-understood, routine, conventional activity in the field and add insignificant extra-solution activity to the judicial exception. For instance, the specification illustrates using conventional immunoassay. Moreover, using specific electrochmiluminescence (claim 19) for detecting sFlt-1 and PIGF is also commonly practiced in the field (See Hess US 20120164669, section 302) or Schiettecatte (Clin. Biochemistry 2010 Vol. 43: 768-770 “Materials and Methods” using ruthenium-labeled antibody to detect target sFlt-1 and PIGF). These steps are recited at a high level of generality, and are necessary data gathering steps that feed into the determining step.  One cannot do the determining step without getting the data.  This weighs against it being significantly more.  

Applicants arguments are summarized below.

First, applicants’ main point (at page 10) is basically that the current “rule-out” analysis is beyond judicial exception “rule-in”:
 “That is, claim 1 identifies the patient as not at risk for preeclampsia if the value of the ratio of sFlt-1 and PIGF is equal to or less than the reference value of 38% +/- 20%. Thus, unlike the correlation between a biomarker level (e.g., s-Flt-1 and PlGF) in a sample (e.g., blood, serum and plasma) and the presence of disease (e.g., preeclampsia), which would set forth a judicial exception, claim 1 recites steps going beyond the correlation between s-Flt-1 and P1GF levels in blood, serum and plasma and the presence of preeclampsia.”

Applicant’s arguments have been considered but are not persuasive. 

The so-called “rule-out” is indeed another form of “correlation” with subjects having lower level sFlt-1/PIGF ratio to normal (or relatively less threat of preeclampsia). This is another correlating naturally occurring molecules (in a ratio) to a condition (not having preeclampsia or temporary no risk). 

law of nature”.  Further, the actual identification method comprises detecting levels of sFlt-1 and PIGF in serum, plasma and blood and requires the isolation and analysis of those samples (e.g., it does not merely require a general, non-specific, detection of sFlt-1 and PIGF in the patient). The Applicant notes that these additional elements were identified by the Office, but dismissed as insufficient to amount to significantly more than the judicial exception because they were considered "well-understood, routine and conventional". Under the new Guidelines, the additional elements are not to be analyzed for novelty or obviousness at this stage (e.g., Step 2A). In other words, the claim may recite additional elements that are "routine or conventional" but that successfully integrate the judicial exception into a "practical application". The "practical application" here can also be understood in the utility of the method. As discussed in the Specification as filed, preeclampsia is one of the most frequent disorders associated with pregnancy related mortality of the pregnant women. Current treatments solely include termination of pregnancy either by premature vaginal or caesarean delivery. Further, there is little known about rule-out diagnosis of imminent preeclampsia. As needed, the claimed laboratory methods improve upon the conventional methods in that the claimed methods enable early and reliable diagnosis of preeclampsia and, in particular, the rule-out of preeclampsia which occurs as early as 20 to 40 weeks gestation, and thus allows for clinical management of the disease; that is allows time for needed special care such as close monitoring, supportive therapeutic measures and, in the case of progression into severe preeclampsia, hospitalization in specialized hospitals having maternal fetal intensive care units; thus, allowing for delayed delivery and improved survival of the newborn. Particularly, as set forth in the Specification at paragraph [0039], and claimed in claim 1, assessing whether a subject is not at risk of developing preeclampsia within a short period of 1 week, and even up to 4 weeks, prior to the development

Applicant’s arguments have been considered but are not persuasive. 

The active steps of the instant invention include 
(1) determining sFlt-1 and PIGF; 
(2) calculating a ratio of sFlt-1/PIGF;

(4) managing the identified subject by ambulant monitoring.

For the judicial exception analysis, all the above steps TOGETHER do not weigh significantly more than law of nature.  The first (1), (2) and (3) clearly fall into judicial exception because of CORRELATION, i.e. correlating nature occurring molecules with a condition. Prong 2A analysis then identifies an additional element, i.e. step (4) managing subjects by ambulant monitoring. As has been discussed above, the additional ambulant monitoring step is another judicial exception because the resting, observing, taking blood pressure or measuring urinary protein. True, this method allows one to rule-out preeclampsia which occurs as early as 20-40 weeks gestation, and thus allows for clinical management. The identification for the none-risk preeclampsia pregnant women is yet another correlation. Nevertheless it is still within the domain of judicial exception.

Finally, applicants argue “that the claims recite the unconventional steps of detecting sFlt-1 and PIGF in a patient to rule-out preeclampsia. Applicant submits that these unconventional steps establish that the claims are not "directed to" the law of nature of the correlation of sFlt-1 and PIGF and preeclampsia, but provide a new method of detecting sFlt-1 and PIGF in a patient to rule out preeclampsia (see, Rapid Litigation Management Ltd. v. CellzDirect, Inc., case No. 1:10-cv-04053 ("CellzDirect")). In particular, Applicant has transformed the process into an inventive application of the natural correlation of a calculated ratio of sFlt-1 and PIGF in a subject for a rule-out diagnosis. The Office has failed to provide any factual evidence establishing that obtaining a sample from the patient and detecting sFlt-1 and PIGF for a rule-out diagnosis of imminent preeclampsia was well-understood, routine and conventional (see, Berkheimer v. HP Inc., 890 F.3d 1369 (2019)).

The measuring of sFlt-1 and PIGF in the claim is not an unconventional method (see prior art rejection below). It is known in the conventional immunoassays (See Hess and Schiettecatte references above). The so-called “well-understood, routine, and conventional” analysis is NOT . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regard to claim 19, step (i), second line, the term “said ruthenium-labeled antibody” lacks antecedent basis. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 7, 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levine (New England Med.  2006 355:992-1005) in view of Wagner (American Family Physician 2004 70: 2317-2324).

The instant method directs to identify a pregnant patient NOT at risk for PE within one week.  Although it seems that the current claim directs to a “rule-out” assessment (not at risk), nevertheless it is still hinges on evaluation of a RISK based on a threshold value established by a control/or reference. The difference lies on the judgment of the clinician as to “rule in” (at risk) or “rule-out” (not at risk) the subject according to the data at hand. It is simply two sides of the same coin (RISK). Flipping either side would have been prima facie to one ordinary skill in the art when encountering the results. 

Levine studied preeclampsia (PE) on pregnant women. The blood samples were collected followed by measuring sFlt-1 and PIGF and calculating the two proteins into a ratio for comparison. Levine concluded that the sFlt-1/PIGF ratio can be a useful tool for detecting the onset of PE” (See Abstract; Results, Figure 3 and Discussion, page 1004). Note, the sFlt-1/PIGF was further confirmed with adjusted multivariate and/or 95% odds ratios (See Table 2 and Figure 4). 

With regard to the threshold value, i.e., Figure 3 shows that an imminent risk of PE (0 week onset) with ratio value about 55 (if considering deviation from the Figure, about 40) for term PE which falls within the range of current invention, 38+- 20% (about 30-46)(See Figure 3C and Figure 3D). Therefore, it would have been prima facie to one clinician to determine the non-risk pregnant women for a ratio level less than 38 +/- 20% (or about 30-46 for example) because of 

However, Levine is silent in teaching the feature of ambulant managing the identified NO PE risk patient by ambulant monitoring.

PE is a common pregnancy related illness among pregnant women. The common symptoms include, but not limited to, headache, high blood pressure, protein in urine..etc. (See Wagner page 2320, right column). Wagner also reviewed that high blood pressure (although not PE) during pregnancy still warrants more monitoring, i.e. taking blood pressure and administering antihypertensive drug if necessary (See page 2320, left column; page 2322, right column). 
Moreover, considering the health and safety of both mother and fetus, pregnancy itself is of public concern and deserves more care, i.e. ambulant monitoring. 

Taken together, it would have been prima facie obvious to one ordinary clinician to have been motivated to discharge the none risk pregnant women for further monitoring until the delivery of the fetus. Ensuring both safety and health of the mother and fetus is societal concern. Although the pregnant woman patient has been ruled out of PE, nevertheless one clinician in the field would still have provided the patient with professional advices to ensure the well-being of the mother and her fetus, such as checking blood pressure (or prescribing antihypertensive drug for high blood pressure). This follow-up is medically professional and reasonable. 

With regard to claim 7-8, the blood sample were collected from gestation women from 10-42 weeks (See Figures 3).


18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levine and Wagner as applied to claim 1, 7-8, 11 above, and further in view of Stepan et al (American Journal of Obstetrics and Gynecology, Volume 198, Issue 2, February 2008, Pages 175.e1-175.e6; IDS reference).

Levine does disclose abnormal uterine perfusion.

However, Stepan, throughout the reference and especially at abstract and 175.e2, teaches that pregnant women with abnormal uterine perfusions are a high-risk group for preeclampsia and teaches measuring sFlt-1 and Endoglin in patients with abnormal uterine perfusion in order to detect preeclampsia.

It would have been prima facie obvious at the time the invention was made, for one of ordinary skill in the art to have used a pregnant women patient with an abnormal uterine profusion, as taught by Stepan for diagnosis of potential PE.

One of ordinary skill in the art would have been motivated to do so because Stepan teaches patients with abnormal uterine profusion have a high risk of preeclampsia. One would be motivated to use those patients in order to determine whether they are going to develop preeclampsia.

5.	Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levine in view of Schiettecatte (Clin. Biochem  2010 43:768-770) or Lapaire (Euro J Obstetrics . & Gynecology Reproductive Biol. 2010 151:122-129). 

Active steps in Claim 19 resemble those of claim 1, including determining the sFt-1 and PIGF from the biological samples of pregnant women, and calculating the results in a ratio in comparing the same range of threshold, i.e 38+/- 20% and identifying not at risk subjects when the tested level is equal or lower than the threshold level.  However, claim 19 specifies using electrochemiluminescent assay by labeling antibody with ruthenium label for sFlt-1 and PIGF detection.  Levine uses ELISA but no mention of ruthenium labeled antibody. 

 Schiettecatte teaches using the above electrochemiluminescent assay method having ruthenium labeled antibody for measuring sFlt-1 and PIGF (See Methods, page 769, left column).

Similarly, Lapaire also teach using electrochemiluminescent assay method having ruthenium labeled antibody for measuring sFlt-1 and PIGF (See page 127; note same series Cobase 411, e601 used by applicants- see Figure 1 in specification).
The electrochemiluminescent assay provides rapid and reliability for determining target molecules (See page 769 of Schiettecatte and 127 of Lapaire).

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have motivated Levine to adapt an alternative assay to detect sFlt-1 and PIGF for the advantages of time-saving and reliability.  


Under KSR case law, it is now apparent "obvious to try" may be an appropriate test in more situations.  “When there is motivation to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense”.  In that instance the fact that a combination was obvious to try might show that it was obvious under 35 USC 103.  See KSR Int'l Co v. Teleflex Inc., 127 S. Ct. 1727; 82 USPQ 1385, 1397 (2007). The problem facing those in the art was to detect target molecules sFt-1 and PIGF, and there were a number of methodologies available to do so..  Thus, it would have been prima facie obvious that the skilled artisan would have reason to try these methodologies with reasonable expectation that at least one would be successful, such as using ruthenium-labeled antibody as taught by Schiettecatte.

6.	Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levine as applied to claim 1, 7, 8 above, and further in view of Lapaire.


Lapaire discloses conventional diagnosis methods for preeclampsia in pregnant women, including symptoms of headache, hypertension, blood tests and Doppler sonography (See Abstract and Introduction).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method taught Lapaire, such as Doppler sonography, to evaluate the potential pregnant women together with the aid of the instant blood test, i.e. ratio of sFt-1/PIGF, for diagnosis of potential preeclampsia. It is common in the clinical setting to have some preliminary test, such as ultrasonography, followed by more rigorous and/or accurate tests, i.e. blood test, to rule-in and rule-out the potential illness in the patient. 



					Conclusion 
7.	No claim is allowed. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641